Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 11/19/21.  Claim(s) 6-10, 12-14, 16-19, 21, 23-25, 29-35, 39-43, 47, 49-54, and 56-58 are cancelled.  Claim(s) 1-5, 11, 15, 20, 22, 26-28, 36-38, 44-46, 48, and 55 are pending. Claim(s) 26-28, 36-38, 44-46, 48, and 55 have been withdrawn.  Claim(s) 1-5, 11, 15, 20, and 22 are examined herein. 
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 11, 15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Najarian et al. (WO 2008/153632 A2).
The instant claims are generally drawn to the treatment of type II diabetes by administering a composition comprising vigabatrin (related to claims 2-5, 11, 15, 20, and 22) and the resultant effects thereof.

Najarian et al. does not specifically disclose the treatment of type II diabetes with vigabatrin or the resultant effects.
It would have been obvious to one of ordinary skill in the art to treat type II diabetes with vigabatrin.
One of ordinary skill would have been motivated to treat type II diabetes with vigabatrin because Najarian et al. teaches the treatment of obesity related indications including type II diabetes and further teaches that vigabatrin is a preferred drug.  One of ordinary skill would have applied the preferred active agents of Najarian et al. to the disclosed indications during the routine experimentation and optimization of the methods disclosed therein, and would have treated type II diabetes with vigabatrin with a reasonable expectation of success.
With respect to the limitations drawn to “wherein decreasing hepatic GABA synthesis or hepatic GABA release decreases blood glucose and improves insulin sensitivity”, “wherein the composition prevents obesity-induced depolarization of hepatocytes”, “wherein the composition normalizes blood wherein the composition reduces hepatic mitochondrial uncoupling pressure”, “wherein the composition inhibits activity or expression of GABA-T, M3R, hepatic succinate semialdehyde dehydrogenase, or UCP2”, “wherein the composition causes a decrease in blood glucose and a decrease in blood insulin”, “wherein the composition causes a fasting In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The instant specification evidences that the claimed composition in the claimed method exhibits the claimed properties; the burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
Claim(s) 6-10, 12-14, 16-19, 21, 23-25, 29-35, 39-43, 47, 49-54, and 56-58 are cancelled.  Claim(s) 26-28, 36-38, 44-46, 48, and 55 have been withdrawn.  Claim(s) 1-5, 11, 15, 20, and 22 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627